                                                                            FILED IN THE
1                                                                       U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON


2                                                                  Dec 17, 2019
                                                                       SEAN F. MCAVOY, CLERK
3

4                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
5

6    UNITED STATES OF AMERICA,                   No.   4:15-cr-6021-EFS

7                              Plaintiff,        ORDER GRANTING
                                                 DEFENDANT’S SECOND MOTION
8                 v.                             TO MODIFY CONDITIONS OF
                                                 RELEASE
9    JOEL PEREZ-RODRIGUEZ,

10                             Defendant.

11

12         Before the Court, without oral argument, is Defendant Joel Perez-Rodriguez’s

13   second Motion to Modify Conditions of Release. ECF No. 110. Pursuant to 18 U.S.C.

14   § 3142(c)(3), Defendant asks the Court to permit him to travel to California from

15   December 20 to 27, 2019, to celebrate Christmas with his wife’s family, as detailed

16   in his motion and discussed with his supervising probation officer. Defense counsel

17   avers that the United States has no objection to Defendant’s request, so long as

18   Defendant abides by all other conditions of release.

19         Because Defendant has complied with his conditions of release and there is no

20   objection to this request, IT IS HEREBY ORDERED:

21         1.     Defendant's second Motion to Modify Conditions of Release, ECF

22                No. 110, is GRANTED.




                                                                    Order— Page 1 of 2
1          2.     So long as there is a responsible adult present who is aware of the

2                 charges against Defendant and who will chaperone Defendant if there

3                 are minors present, Defendant is permitted to travel to California from

4                 December 20 to 27, 2019, to celebrate Christmas with his wife’s family.

5          3.     Defendant is to maintain communication with his supervising

6                 probation officer as directed by that officer.

7          4.     All other conditions of release remain in full effect.

8          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

9    to provide copies to counsel and the U.S. Probation Office.

10         DATED this      17th    day of December 2019.

11
                                    s/Edward F. Shea
12                                   EDWARD F. SHEA
                             Senior United States District Judge
13

14

15

16

17

18

19

20

21

22




                                                                           Order— Page 2 of 2
